The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian et al (US 2006.0286996).

 
1. Julian teaches the communication apparatus in a communication system including a plurality of communication apparatuses, the communication apparatus comprising: 
a controller configured to, in a wireless communication start process (candidate serving cell selection would correspond to claims start process for the selected serving cell see figures 12-15, paragraphs 89-91) during idle mode (note that since transmission has not started when selections are being made, the apparatus would be in an idle, i.e. non-transmitting mode) with another communication apparatus, considering power information related to a power amount of a signal to be transmitted from the communication apparatus to candidate communication apparatuses that are candidates for performing the wireless communication (candidate set see for example figures 2, 3, paragraphs 37, 38), calculate a transmission power amount for the candidate communication apparatuses, and perform a control such that a candidate communication apparatus for which the calculated transmission power amount is the smallest becomes the other communication apparatus for performing the wireless communication (terminal selects the base station with the lowest power see abstract, paragraphs 9, 47, 84, 91); and 
a transmitter configured to transmit a signal to the other communication apparatus considering with the power information (terminal uses selected base see paragraphs 47, 84, 91);


2. Julian teaches the communication apparatus according to claim 1, wherein the power information includes reception sensitivities of antennas of the candidate communication apparatuses, and the controller calculates transmission power amounts for the candidate communication apparatuses considering with the reception sensitivities (feedback used to calculate power see paragraphs 90, 94, 102).  
3. Julian teaches the communication apparatus according to claim 2, further comprising a receiver configured to receive the reception sensitivities from information notified by the candidate communication apparatuses (receiver for feedback signals see paragraphs 90, 94, 102).  
4. Julian teaches the communication apparatus according to claim 2, further comprising a receiver configured to receive the reception sensitivities by receiving signals including the reception sensitivities that are transmitted to the communication apparatus by the candidate communication apparatuses (receiver for feedback signals see paragraphs 90, 94, 102).  

6. Julian teaches the communication apparatus according to claim 5, further comprising a receiver configured to receive the required reception power by receiving signals including the required reception power that is transmitted to the communication apparatus by the candidate communication apparatuses (receiver for feedback signals see paragraphs 90, 94, 102).  
7. Julian teaches the communication apparatus according to claim 5, wherein the controller calculates, as the transmission power amount for the candidate communication apparatuses, a power amount obtained by adding to the required reception power a reception sensitivity decrease power indicating a power amount that is reduced according to the reception sensitivity at the candidate communication apparatuses (feedback used to calculate power see paragraphs 90, 94, 102).  
8. Julian teaches the communication apparatus according to claim 5, wherein the power information further includes a wireless decrease power indicating a power amount to be reduced in a wireless section until a radio wave transmitted by the communication apparatus to the candidate communication apparatuses reaches the candidate communication apparatuses (power control commands used in power calculations see paragraph 91), and the controller calculates, as the transmission power 
9. Julian teaches the communication apparatus according to claim 1, wherein the power information is an increased power amount by which the candidate communication apparatuses requests the communication apparatus to increase the transmission power of the communication apparatus (power control commands used in power calculations see paragraph 91), and the controller calculates transmission power for each of the candidate communication apparatuses considering with the increased amount of power (feedback used to calculate power see paragraphs 90, 94, 102).  
10. Julian teaches the communication apparatus according to claim 9, wherein the controller further transmits a connection request for requesting a wireless connection to the candidate communication apparatuses, receives a response including the increased power amount to the connection request (power control commands used in power calculations see paragraph 91), and calculates the transmission power amount for the candidate communication apparatuses according to initial transmission power with which the connection request is transmitted to the candidate communication apparatuses and the increased power amount included in the received response (feedback used to calculate power see paragraphs 90, 94, 102).  
11. Julian teaches the communication apparatus according to claim 10, wherein the controller calculates, as the transmission power amount for the candidate 
12. Julian teaches the communication apparatus according to claim 1, wherein the candidate communication apparatuses are base station apparatuses that perform a process of relaying a communication of the communication apparatus in which a packet received from the communication apparatus is transmitted to a destination, and a packet addressed to the communication apparatus is transmitted to the communication apparatus (base stations see figure 1, TDMA, i.e. packet transmissions paragraph 5).  
13. Julian teaches the communication apparatus according to claim 1, wherein performing a wireless communication with the other communication apparatus includes changing a communication apparatus in wireless communication with the communication apparatus to the other communication apparatus (terminal selects the base station with the lowest power see abstract, paragraphs 9, 47, 84, 91).  
14. Julian teaches the communication apparatus according to claim 1, wherein the transmitter transmits a signal to the other communication apparatus using a random access channel in consideration with the power information (random access using CDMA, TDMA, FDMA see paragraph 5).  

15. Julian teaches the communication apparatus in a communication system including a plurality of communication apparatuses, the communication apparatus comprising: 

a communicator configured to, when the other communication apparatus  wirelessly communicates with the own communication apparatus considering with the transmission power amount for the own communication apparatus calculated from the power information, perform the wireless communication with the other communication apparatus (terminal selects the base station with the lowest power see abstract, paragraphs 9, 47, 84, 91) (terminal selects the base station with the lowest power see abstract, paragraphs 9, 47, 84, 91);
wherein the power information is a required reception power at the candidate communication apparatus included in notification information, the notification information being sent from the candidate communication apparatus as a cell-specific information (feedback from candidate cells see figures 12-15, paragraphs 89, 94, 96,98).

16. Julian teaches the communication apparatus according to claim 15, wherein the power information includes a reception sensitivity of an antenna of the own communication apparatus, and the other communication apparatus calculates the transmission power amount considering with the reception sensitivity (feedback of received signals see for example figures 12-15, paragraphs 90, 91).  
17. Julian teaches the communication apparatus according to claim 16, wherein the information transmitter includes the reception sensitivity in information notified to the plurality of communication apparatuses (feedback of received signals see for example figures 12-15, paragraphs 90, 91).  
18. Julian teaches the communication apparatus according to claim 16, wherein the information transmitter transmits information including the reception sensitivity to be transmitted to the other communication apparatus (feedback of received signals see for example figures 12-15, paragraphs 90, 91).  


19. Julian teaches the communication system comprising a plurality of communication apparatuses, wherein 
a first communication apparatus (terminal figure 1 item 120, paragraph 28), when performing a wireless communication start process (candidate serving cell selection would correspond to claims start process for the selected serving cell see figures 12-15, paragraphs 89-91) during idle mode (note that since transmission has not started when selections are being made, the apparatus would be in an idle, i.e. non-transmitting 
the third communication apparatus (selected, now serving base station with the lowest power see abstract, paragraphs 9, 47, 84, 91) performs the wireless communication with the first communication apparatus in response to the request from the first communication apparatus (terminal figure 1 item 120, paragraph 28).  

wherein the power information is a required reception power at the third communication apparatus included in notification information, the notification information being sent from the third communication apparatus as a cell-specific information (feedback from candidate cells see figures 12-15, paragraphs 89, 94, 96,98).


Response to Amendment
Applicant's arguments filed September 4, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Julian does not teach selections “during idle mode”.  As noted above since transmission has not started when selections are being made, the apparatus would be in an idle, i.e. non-transmitting mode, in broadest reasonable interpretation.  If applicant has a more limiting definition, it should be present in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887